Citation Nr: 0126303	
Decision Date: 11/13/01    Archive Date: 11/20/01

DOCKET NO.  94-07 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to an increased evaluation for anxiety disorder 
with post-traumatic stress disorder (PTSD) currently rated as 
10 percent disabling, to include restoration of a 30 percent 
evaluation previously assigned.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to September 
1969.

This case previously came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1991 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to a 
disability evaluation in excess of 30 percent for anxiety 
disorder with PTSD.

The veteran presented testimony at a personal hearing held by 
the Hearing Officer at the local VARO in September 1991.

The veteran also presented testimony at a Travel Board 
hearing at the Oakland VARO.  It is noted, however, that the 
Member of the Board who conducted that hearing is no longer 
employed by the Board.

The Board remanded this case to the Oakland VARO for 
additional evidentiary development in September 1995.

In November 1997, the veteran's claims folder was transferred 
to the VARO Cleveland, Ohio, as he had permanently moved into 
that jurisdiction.

In January 2000, the Cleveland VARO proposed to reduce the 
veteran's 30 percent rating to a 10 percent rating based 
private, VA and Social Security Administration medical 
records, which showed that the veteran's service-connected 
disability had decreased in severity.

The veteran presented testimony with respect to the reduction 
proposal during a personal hearing held by the Hearing 
Officer at the Cleveland VARO in June 2000.

By supplemental statement of the case (SSOC) issued in July 
2000, the Hearing Officer reduced the disability rating 
assigned from 30 to 10 percent effective from August 1, 2000.

Parenthetically, it is noted that the veteran's sole service-
connected disability is anxiety disorder with PTSD.  On 
November 7, 1996, various amendments became effective 
regarding sections of the VA Schedule for Rating Disabilities 
(Rating Schedule) pertaining to Mental Disorders. The RO 
informed the veteran of these new regulations in the January 
2000 rating decision and subsequent SSOCs.

The veteran reported for a scheduled hearing before a Member 
of the Board at the local VARO; however, due to a technical 
malfunction, the hearing could not take place.  Accordingly, 
the Board remanded this case to the VARO for purposes of 
scheduling the veteran for another personal hearing in April 
2001.

In June 2001, the veteran presented testimony at a personal 
hearing held by the undersigned Member of the Board at the 
Cleveland VARO.  At the conclusion of the hearing, the 
veteran indicated that he would be submitting additional 
pertinent VA medical records in support of his claim.  In 
anticipation thereof, he submitted a signed waiver of initial 
RO consideration of these records.  Later that month, copies 
of VA medical records developed from 1990 to 2001 were 
submitted to and accepted by the Board.  See 38 C.F.R. 
§ 20.1304 (2001).

During the pendency of this appeal, the veteran has submitted 
evidence suggesting that he has been unemployed, at least in 
part, because of psychiatric disability.  In Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001), the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
once a veteran submits evidence of a medical disability and 
makes a claim for the highest rating possible, and 
additionally submits evidence of unemployability, VA must 
consider total disability based upon individual 
unemployability.  The Board notes, however, that the issue of 
entitlement to a total rating based on unemployability due to 
service-connected disabilities has not been adjudicated by 
the RO.  This matter is therefore referred to the RO for 
appropriate action.  See Kellar v. Brown, 6 Vet. App. 157 
(1994).
FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
this appeal has been obtained by the agency of original 
jurisdiction.

2.  The veteran's service-connected mental disorder, save 
periods of temporary total evaluation based upon 
hospitalization, had been rated as 30 percent disabling from 
February 1, 1980 to August 1, 2000, when the rating was 
reduced to 10 percent.

3.  The RO improperly reduced the veteran's disability rating 
insofar as a 
30 percent evaluation had been in effect for over 20 years.

4.  Throughout this appeal, the symptomatology associated 
with veteran's psychiatric anxiety disorder with PTSD, has 
resulted in a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large".  It 
has not resulted in more than occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 30 percent disability 
evaluation for anxiety disorder with PTSD are met.  
38 U.S.C.A. § 110 (West 1991); 38 C.F.R. § 3.951 (2001).

2.  The criteria for assignment of a disability rating in 
excess of 30 percent for anxiety disorder with PTSD are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303 and Part 4, including §§ 4.1, 4.7, 4.129, 
4.130, Diagnostic Code 9411 (1996); and § 4.126(a), 
Diagnostic Code 9411 (2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No.
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 5100 et seq.; 
see Duty to Assist Regulations for VA, 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  Id.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  At various times throughout the pendency of 
this appeal, the veteran was notified of the evidence 
necessary to warrant increased evaluations for hearing loss, 
tinnitus, and lumbosacral strain.  This notification was 
contained within numerous rating decisions, the statement of 
the case, supplemental statements of the case, and Board 
remands.  The Board concludes that the discussions in the 
rating decisions, the statement of the case, supplemental 
statements of the case, and Board remands, adequately 
informed the veteran of the evidence needed to substantiate 
his claims and complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  Upon 
review of the claims folder, it appears that identified 
records relevant to the evaluation of the veteran's service-
connected psychiatric disability have been obtained. 

Further, in keeping with the duty to assist, the veteran has 
undergone VA examinations in March 1990 and April 1999.  The 
examinations were conducted in accordance with 38 C.F.R. 
§ 4.85(a); and a review of the report does not reveal any 
irregularity suggesting that the examinations were 
inadequate.  The Board finds that the examinations were 
adequate and that another examination is not warranted.
 
Accordingly, the Board finds that the duty to notify and 
assist under the VCAA has been satisfied and under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

i.  Propriety of Rating Reduction

Review of the record reveals that the Oakland VARO granted 
service connection and assigned a 10 percent disability 
evaluation for anxiety neurosis in a January 1971 rating 
decision.  The effective date of the award was June 7, 1969 
(the day following military discharge).

By rating decision issued in May 1973, the veteran was 
afforded a temporary total rating from March 30, 1972 to June 
1, 1972, when his post-hospitalization disability evaluation 
was increased to 30 percent.  In January 1974, however, the 
RO reduced the disability evaluation to 0 percent from 
September 1, 1973.

The veteran's disability was then rated as noncompensably 
disabling from September 1, 1973 to March 18, 1977, when an 
increased rating to 50 percent was granted in a 1977 rating 
decision.

By rating decision issued in November 1979, however, the VARO 
proposed to reduce the veteran's disability rating to 0 
percent.  Following additional evidentiary development, 
however, it was determined that a reduction to 10 percent 
would be effective from February 1, 1980.  The veteran 
expressed dissatisfaction with the reduction.  

By decision issued in June 1980, again after additional 
evidentiary development, the VARO determined that entitlement 
to a 30 percent disability evaluation was warranted from 
February 1, 1980.  The veteran was thereafter hospitalized 
for treatment of his service-connected disorder.  By rating 
decision issued in May 1981, the VARO determined that a 30 
percent rating was warranted from February 1, 1980, a 
temporary total evaluation based on hospitalization was 
warranted from June 20, 1980 to August 1, 1980, whereupon it 
was found that a return to the pre-hospitalization rate of 30 
percent was warranted.  The veteran thereafter completed an 
appeal to the Board.

During the interim, the veteran was diagnosed as manifesting 
post-traumatic stress syndrome (now commonly referred to as 
PTSD).  Based on a determination that PTSD was part-and-
parcel of service-connected disorder, the RO determined that 
the veteran's mental disorder should be evaluated as anxiety 
neurosis disorder with PTSD in an April 1984 rating decision.  
The 30 percent disability evaluation from August 1, 1980 
(i.e. following the period of temporary total evaluation 
based upon hospitalization) was confirmed and continued.

The Board denied entitlement to a disability evaluation in 
excess of 30 percent in a January 1985 decision.

A reduction in or discontinuance of compensation requires a 
proposed action with a recitation of all material facts and 
reasons for the reduction, notice to the veteran of that 
proposed action, and an opportunity for the veteran to 
present additional evidence.  38 C.F.R. § 3.105(e) (2001).  
If no additional evidence is received within the prescribed 
time period, the proposed action may be accomplished.  Id.

Notwithstanding, a disability which has been continuously 
rated at any evaluation of disability for 20 or more years 
for VA compensation purposes may not be reduced except upon a 
showing that such rating was based on fraud.  The 20-year 
period will be computed from the effective date of the 
evaluation to the effective date of the reduction of the 
evaluation.  See 38 U.S.C.A. § 110 (West 1991); 38 C.F.R. § 
3.951(b) (2001).

As alluded to above, this claim initially came to the Board 
on appeal from an April 1991 rating decision which denied 
entitlement to a disability evaluation in excess of 30 
percent for service-connected mental disorder.

In January 2000, the Cleveland VARO proposed to reduce the 
veteran's 30 percent rating to a 10 percent rating based on 
private, VA and Social Security Administration medical 
records, which showed that the veteran's service-connected 
disability had decreased in severity.

The veteran presented testimony with respect to the reduction 
proposal during a personal hearing held by the Hearing 
Officer at the Cleveland VARO in June 2000.

By supplemental statement of the case issued in July 2000, 
the Hearing Officer reduced the disability rating assigned 
for anxiety disorder with PTSD from 30 to 10 percent 
effective from August 1, 2000.

After a review of the procedural history of this case, the 
Board finds that the reduction was not proper as the 
veteran's 30 percent disability evaluation was in effect for 
over 20 years.  Under the governing regulation, the 20-year 
period will be computed from the effective date of the 
evaluation to the effective date of the reduction of the 
evaluation.  38 C.F.R. § 3.951(b) (2001) (emphasis added).

Contrary to prior indications by the agency of original 
jurisdiction, the Board observes that the veteran's 30 
percent evaluation, save periods of temporary total 
evaluation based upon hospitalization, has been in effect 
since February 1, 1980.  Thus, it was in effect for 20-years 
and 6-months prior to the rating reduction.  Absent a showing 
that such disability rating was based on fraud, it is 
protected from reduction.  Therefore, the Board finds that 
the failure to consider whether or not the rating was 
protected, as required by the provisions of 38 C.F.R. § 
3.951(b), was improper, and restoration of the 30 percent 
disability rating for anxiety disorder with PTSD is 
warranted, effective from August 1, 2000.

ii.  Entitlement to an Increased Disability Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2001).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2000).  However, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

As noted above, entitlement to a 30 percent disability 
evaluation for anxiety disorder with PTSD was restored solely 
on the basis that the rating had been in effect for over 20-
years and, therefore, it is protected from reduction.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2001).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2001).  However, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Effective November 7, 1996, 38 C.F.R. 4.126(a) (2001) 
provides that in evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Under the applicable criteria, a 
30 percent evaluation is required when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is required when occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is required when there 
is total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. Part 4, Code 9411 (2001).

The veteran had a claim pending at the time of the regulatory 
change.  The regulation in effect prior to November 7, 1996, 
provided that a 30 percent rating when the veteran's ability 
to establish and maintain effective and wholesome 
relationships with people was definitely impaired; by reason 
of the psychoneurotic symptoms result in reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
rating required that the ability to establish and maintain 
effective or favorable relationships with people be 
considerably impaired; by reason of psychoneurotic symptoms 
the reliability, flexibility and efficiency levels were 
reduced as to produce considerable industrial impairment.  A 
70 percent rating was warranted when the ability to establish 
and maintain effective or favorable relationships with people 
was severely impaired; the psychoneurotic symptoms must be of 
such severity and persistence that there is severe impairment 
of the ability to obtain work or retain employment.  A 100 
percent evaluation required that the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community.  There 
were totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought and 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  The veteran was demonstrably unable to 
obtain or retain employment.  38 C.F.R. Part 4, Code 9411 
(1996). 

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Veterans Claims (CAVC or Court) stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).  The General 
Counsel of VA also concluded that "definite" was to be 
construed as "distinct, unambiguous and moderately large in 
degree" to the extent that it represented a degree of social 
and industrial inadaptability that is "more than moderate but 
less than rather large."  VAOPGCPREC 9-93 (November 9, 1993).  
The Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c) (West 1991).

In addition, the Court has held that Global Assessment of 
Functioning (GAF) scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS [4th ed.], p. 32).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).

By rating decision issued in January 1971, the veteran was 
granted service connection and assigned a compensable 
disability evaluation for anxiety neurosis related to the 
accidental shooting of a friend during active duty service.  
Following periods of reduction and increase, the record 
reflects that a 30 percent disability evaluation, save 
periods of total ratings based on hospitalization, has been 
in effect for service-connected mental disorder, now 
described as anxiety disorder with PTSD, since February 1, 
1980.

In conjunction with the present claim for increase, the 
veteran was afforded VA examination in March 1990.  He 
presented with complaints of increased symptoms as a 
consequence of trauma associated with a motor vehicle 
accident.  On mental status examination, he appeared to be 
alert, neatly groomed and dressed.  The examiner commented 
that the veteran related well throughout the interview and 
was capable of organized, well elaborated and goal directed 
speech.  He maintained his composure throughout the 
interview, and appeared in no particular distress.  Several 
times in the interview, he emphasized to the examiner that he 
had become a master at disguising his emotional distress so 
that he can present himself very well in a social setting and 
then go home and become a different person where he can let 
his guard down and then his symptoms of anxiety emerge.  It 
was again noted that the veteran was service-connected for 
PTSD and made a case that, as a consequence of the trauma 
associated with a motor vehicle accident in December 1988, he 
has been experiencing an exacerbation of his PTSD symptoms.  
The Axis I diagnosis was PTSD.  A GAF score of 60 was 
assigned.

VA treatment records developed between 1990 and 1991 show 
treatment on occasion for service-connected disorder.  In 
September 1990, the veteran reported to the hospital seeking 
treatment because he felt "at risk" with a recent job 
change to a more stressful job position.  He was thereafter 
seen with complaints of job-related stress in November and 
December 1990.  In late-December 1990, he was admitted to the 
PTSD Unit with complaints of an increase in PTSD symptoms 
secondary to job stress and the pain that he has suffered 
secondary to a car accident 2-years prior.  He initially had 
great difficulty on the ward with his peers and with the 
nursing staff.  He was very manipulative and demanding with a 
very short temper and frequent outbursts against any 
authority.  As he began to work individually and with the 
PTSD group, many issues regarding his feeling against 
authority and poor behavior patterns were addressed.  By 
discharge, he was noted to be well groomed with good 
communication, and no longer hostile to the staff.  His mood 
was euthymic [sic], and his affect was full.  Thought 
processes were coherent and goal directed,  Content was 
without suicidal or homicidal ideation.  He had no 
hallucinations.  His Axis I and II diagnoses were PTSD and 
personality disorder.  A discharge GAF of 65 was indicated.  
He was also hospitalized for symptoms related to PTSD in 
March 1991.  During the hospital course, the veteran was 
afforded psychological testing to include psychometric 
testing; however, it was stated that the findings had to be 
interpreted cautiously since the veteran had an over-
endorsing pattern when responding to questions about his 
PTSD.  No Axis I findings were indicated; however, a GAF 
score of 70 was indicated.

In September 1991, the veteran presented testimony at a 
personal hearing held by the Hearing Officer (HO) at the 
Oakland (formerly San Francisco) VARO.  He indicated that job 
pressures brought on increased stress which, in turn, forced 
him to quit his job and seek hospitalization.  He indicated 
that he continues to have intrusive thoughts and dreams of 
Vietnam, as well as feelings of guilt and a startle reaction.

VA treatment records developed between 1992 and 1995 show 
treatment on occasion for PTSD.

In March 1994, the veteran also presented additional 
testimony as to his psychiatric symptomatology at a personal 
hearing a Member of the Board.  It is again noted that the 
Board no longer employs the Board Member in question, and he 
is unable to participate in this appeal.  

The Board remanded this case to the agency of original 
jurisdiction for additional evidentiary development in 
September 1995.

Evidence obtained from the Social Security Administration 
(SSA) indicates that the veteran was granted benefits on 
account of his chronic back pain and anxiety disorder in an 
October 1999 decision.  Records associated with the decision 
primarily consisted of duplicate copies of the veteran's VA 
medical records.  However, the veteran was afforded a mental 
disorder evaluation by a SSA examiner in March 1992.  
Interview of the veteran revealed a diagnosis of PTSD.  
Psychological testing of the veteran in November 1995, 
however, revealed that the veteran manifested an unspecified 
mental disorder (psychotic type).  The psychologist noted 
that the veteran demonstrated a high degree of tension, inner 
pressure and anxiety.  These findings were confirmed and 
continued on mental residual functional capacity assessment 
in November 1996.

Treatment records obtained from the VA Medical Center in San 
Francisco show treatment on occasion for mental disorder 
between 1990 and 1995.  These records included an August 1995 
psychiatric and assessment evaluation for vocational 
rehabilitation purposes.  The veteran presented with multiple 
complaints including job loss, financial issues and marital 
problems.  Mental status evaluation revealed a diagnosis of 
PTSD.  Outpatient treatment records developed during this 
period also reflect treatment for increased psychological 
symptomatology associated with family and job-stress.

Treatment records obtained from VA Medical Centers in Palo 
Alto and Menlo Park, California, as well as Canton, Ohio, 
also show treatment on occasion for 
service-connected mental disorder between 1991 and 1998.

In January 1999, the VA Medical Center in Livermore, 
California indicated that it had no record pertaining to the 
veteran dating back to January 1992.

An April 1999 Social and Industrial Survey report indicates, 
in pertinent part, that the veteran lived in his father-in-
law's home with his spouse and child.  He stated that his 
spouse was employed and used their money to make sure that 
the bills are paid.  He indicated that he is able to do some 
household chores, and that he spends most of his time with 
his family.  He also stated that he is a minister and is 
active in church.  He noted that he participates in the Boys 
Club, as he is a pastor at the Boys Club near where he lives.

On interview, the VA psychologist noted that the veteran was 
oriented times three and seemed to be stable on his 
medication.  He was dressed appropriately, and he made good 
eye contact.  His mood was good, and his affect was 
appropriate to his mood.  Over the years, the veteran had 
made some good progress in Vocational Rehabilitation as he 
earned a certificate in landscaping.  He also has training as 
a telemarketer, but is having difficulties utilizing the 
training now due to his physical limitations.  It was noted 
that the veteran's physical limitations seem to be a major 
contributor to the veteran not being able to do the type of 
work that he has trained and/or experience in such vocations 
as landscaping, telemarketing and labor-type jobs.

It was noted that the veteran still reports having 
psychiatric difficulties such as depression, flashbacks, 
nightmares, depression, occasional crying spells, and self-
isolation.  He noted that these problems are more intense and 
severe during the time around the anniversary date of when he 
accidentally shot his friend during military service.  It was 
noted that the veteran has shown more psychiatric stability 
in the past 9-years, as he has not been hospitalized for 
psychiatric problems since 1991.  Also during the prior 9-
years, the veteran reported being compliant with his 
medication and outpatient psychiatric appointments.  However, 
the veteran expressed that when he had flashbacks at work, he 
would make mistakes carrying out his duties.  It was further 
noted that the veteran has had difficulties maintaining jobs 
over the years mostly due to his not getting along with 
supervisors.  He has also had some difficulties with family 
member, but seems to have established a good supportive 
relationship with his present spouse and children.  The 
psychologist further noted that the veteran is able to 
socialize some, as he is active in the church and the Boys 
Club.  The veteran's social and industrial functioning 
assessment was assessed to be considerable at 50.

In April 1999, the veteran was also afforded a VA mental 
disorders examination.  The veteran's claims folder, to 
include his VA vocational rehabilitation folder and records 
obtained from the SSA, were reviewed.  Interview of the 
veteran revealed an Axis I diagnosis of mild PTSD.  A GAF 
score of 55 was noted.

The examiner remarked, in pertinent part, that the veteran 
had been granted disability for PTSD.  There are multiple 
evaluations where he is described as manipulative and 
demanding.  On one occasion, he was described as seeking 
hospitalization, when not needed, for the secondary gain of 
compensation.  The veteran has been seen psychiatrically with 
diagnosis of "adult situational disturbance."  He had been 
diagnosed with adjustment reaction to adult life.  Also, with 
the anxiety neurosis, that was the diagnosis when discharged 
from the military.  Psychological testing at times has also 
been described as exaggerating the symptoms.

The VA examiner opined, through the interview and review of 
the record, that this veteran went through a very disturbed 
childhood and already failed to adjust early in life.  This 
resulted in a very defective personality.  He himself, during 
the interview, stated that "I have PTSD from Vietnam but I 
think that I already had it from my father."  This defective 
personality has shown with mixed elements, some passive 
aggressive elements, and difficulty adjusting in social life 
and at work.  There is no history of antisocial behavior.  
Regarding the PTSD, the veteran described in detail the 
situation when he accidentally shot a friend during military 
service.  It was noted that there is no question that he did 
go through a very stressful situation dealing with the 
ensuing court martial.  The veteran described the episode 
without showing intense distress.  The examiner indicated 
that there is no doubt that the veteran did suffer some guilt 
and is still having some guilt regarding the episode; his 
impression was that the symptoms of the PTSD are minimal.  
Most of the veteran's disability is due to his personality 
deficiencies but those are serious, and it is not very 
likely, judging by history and present condition, that he is 
going to have a very productive life in the future.  Even 
when he states that he is very good at telemarketing, he 
reacts with the physical complaints that make him function 
inadequately in this area.

The veteran thereafter presented testimony at a personal 
hearing held by the HO in June 2000, as well as the 
undersigned Member of the Board, in June 2001 at the 
Cleveland VARO.  The veteran indicated that he has had over 
20 jobs since military discharge, many of which he lost as a 
result of his service-connected disorder.  He noted that his 
PTSD symptoms got so bad that he would just lose his tempter 
at work.  He noted that he had to go from working as a 
landscaper, which he did most of his life, to inside sales 
and telephone work, as well as taking other meager jobs, as a 
result of his service-connected mental disorder.  He noted 
that his spouse works and does the shopping.  He further 
noted that he only frequents his daughter's school activities 
occasionally because he had problems being in the midst of 
crowds.  He also goes to church twice on Sunday and once on 
Wednesday night; however, he notes that the church atmosphere 
consists of sitting down for an hour and a half service and 
does not require one to socialize with other people.  He also 
expressed that he had a panic attack after seeing the movie, 
Pearl Harbor.  The veteran also noted that he has to take 
sleeping pills in order to get about five hours of sleep.

At the conclusion of the June 2001 Board hearing, the veteran 
indicated that he would be submitting additional pertinent VA 
medical records in support of his claim.  In anticipation 
thereof, he submitted a signed waiver of initial RO 
consideration of these records.  Later that month, copies of 
VA medical records developed from 1990 to 2001 were received.  
Although most of the records are duplicates of those already 
reviewed by the RO, the Board observes that the veteran was 
treated on occasion for service-connected PTSD at the VA 
Medical Center in Canton, Ohio in the 2000 and 2001 calendar 
years.  In January 2001, the veteran was seen with feelings 
of depression and difficulty concerning the upcoming 
anniversary of the accidental shooting of his military 
friend.  He expressed resentment with being chastised for the 
shooting because it was an accident (related to the misfiring 
of a weapon).  In addition, he complained of financial and 
marital problems related to the reduction of his VA 
disability benefits.  Interview of the veteran revealed an 
Axis I diagnosis of PTSD.  A GAF score of 70 was assigned.  
After a contemporaneous review of the record, the Board finds 
that a clear preponderance of the evidence is against the 
veteran's claim of entitlement to a disability evaluation in 
excess of 30 percent for anxiety disorder with PTSD under the 
'old' or 'new' rating criteria.

The Board has a duty to assess the credibility and weight to 
be given to evidence.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  The Court has stated that while it is true that 
the [Board] is not free to ignore the opinion of the treating 
physician, the [Board] is certainly free to discount the 
credibility of the physician's statement."  Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992).  In this regard, the 
Court has indicated greater weight may be placed on one 
physician's opinion than another's depending on factors such 
as reasoning employed by the physicians and whether or not 
and the extent to which they reviewed prior clinical records 
and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  With this in mind the Board finds that the opinion 
of the April 1999 VA mental disorders examiner is the most 
probative insofar as it was based on a complete review of the 
veteran's claims folder, to include his vocational 
rehabilitation folder and SSA records, and took into account 
his medical history and previous medical findings.

Although the veteran has complained of increased anger, 
depression, and hostility, The April 1999 VA examiner 
specifically found that this increase in psychiatric 
symptomatology was related to nonservice-connected 
personality deficiency.  Personality disorders are not 
disabilities for VA compensation purposes and the symptoms 
related to the personality disorder may not be taken into 
account when evaluating a service-connected disability.  See 
38 C.F.R. § 3.303 (2001).  The psychiatric symptomatology 
associated with service-connected PTSD was felt to be minimal 
in nature.

The Board is also satisfied, based on its own review of the 
record, that the veteran's mental disorder does not manifest 
itself in more than social and industrial inadaptability that 
is "more than moderate but less than rather large".  It has 
not resulted in more than occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events); as to require 
the next higher evaluation under 38 C.F.R. § 4.130 (1996) or 
§ 4.126(a) (2001).  Indeed, the objective clinical findings 
show that the veteran has been consistently oriented in all 
spheres.  The veteran is coherent and relevant, and has 
exhibited no indications of a psychotic disorder, including 
delusions, hallucinations, or current suicidal or homicidal 
ideation.  He also participates in the Boys Club and in his 
church, including the performance of ministerial duties.

In reaching above-mentioned determination, the Board has 
considered all relevant evidence of record, including 
treatment records and statements from the veteran not 
specifically discussed above.  See Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000) (citing Gonzalez v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath, 
supra.  In this case, the Board finds no provisions upon 
which to assign higher rating.

It should be emphasized that the diagnoses and clinical 
findings rendered on the 1999 VA examination is consistent 
with the veteran's medical history, described in detail 
above, and are essentially uncontradicted by any other recent 
medical evidence of record.  The clinical findings have been 
reviewed and considered, including the GAFs that have ranged 
from 50-70.  However, at no time during the pendency of the 
veteran's claim did he meet or approximate the criteria for a 
higher rating under either the old or new criteria for rating 
psychiatric disability.  See 38 C.F.R. § 4.7 (2001).  The 
veteran is not shown to be qualified to render a medical 
diagnosis or opinion.  Hence, his complaints and/or views as 
to the extent of functional impairment his PTSD are 
specifically outweighed by the medical evidence of record 
cited above.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (lay assertions will not support a finding on 
questions requiring medical expertise or knowledge).

As the Board has concluded that the preponderance of the 
evidence is against the veteran's claim for a disability 
rating in excess of 30 percent for anxiety disorder with 
PTSD, the doctrine of reasonable doubt, therefore, does not 
apply in this case.  38 U.S.C.A. § 5107 (West Supp. 2001).


ORDER

Restoration of a 30 percent disability evaluation for anxiety 
disorder with PTSD from August 1, 2000 is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.

The claim of entitlement to an increased rating for anxiety 
disorder with PTSD is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

